Exhibit 10.3
TRANSITION AND RETIREMENT AGREEMENT
     THIS TRANSITION AND RETIREMENT AGREEMENT (the “Agreement”) is entered into
by and between Sysco Corporation, a Delaware corporation (the “Company”) and
Stephen F. Smith, a resident of the State of Texas (“Executive”), as of the
Effective Date of the Agreement, as defined below.
W I T N E S S E T H:
     WHEREAS, Executive has indicated his intention to retire from his
employment with the Company effective as of the close of business on July 3,
2010 (the “Retirement Date”); and
     WHEREAS, the parties hereby wish to memorialize their agreement with
respect to Executive’s retirement and to clarify his duties through the
Retirement Date.
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein and for other good and valuable consideration, the receipt,
adequacy and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
     1. Executive’s Duties; Compensation and Retirement from the Company.
          (a) During the period commencing on the Effective Date of this
Agreement through the Retirement Date (the “Transition Period”), Executive shall
continue to serve in his current position and shall continue to owe a duty of
loyalty to the Company. In furtherance of these duties, Executive will continue
to have access to the Company’s Confidential Information and Trade Secrets, as
deemed appropriate by the Company, including, without limitation, access to
email and the financial reports prepared by the Company.
          (b) During the Transition Period, Executive shall receive a monthly
base salary of $41,166.67 and shall continue to be eligible for all other
benefits as are in effect as of the Effective Date of this Agreement, subject to
the terms and conditions of each such benefit plan or program as is then in
effect.
          (c) Subject to Section 1(d), Executive shall be deemed to have
resigned as an employee of the Company as of the close of business on the
Retirement Date without any further action required by Executive or the Company
and such resignation shall be deemed to be a retirement in good standing for all
purposes, including, without limitation, for the purpose of determining
Executive’s rights under the Company’s benefit plans.
          (d) Notwithstanding anything herein to the contrary, Executive may be
terminated by the Company for “Cause” at any time before the close of business
on the Retirement Date. For the purpose of this Agreement, “Cause” as determined
by the Board in good faith, means: (1) a material breach by Executive of the
duties and responsibilities of Executive or any written policies or directives
of the Company (other than as a result of incapacity due to physical or mental
illness) which is (i) willful or involves gross negligence, and (ii) not
remedied within fifteen (15) days after receipt of written notice from the
Company which

 



--------------------------------------------------------------------------------



 



specifically identifies the manner in which such breach has occurred;
(2) Executive commits any felony or any misdemeanor involving willful misconduct
(other than minor violations such as traffic violations) that causes damage to
the property, business or reputation of the Company, as determined in good faith
by the Board; (3) Executive engages in a fraudulent or dishonest act, as
determined in good faith by the Board; (4) Executive engages in habitual
insobriety or the use of illegal drugs or substances; or (5) Executive breaches
his fiduciary duties to the Company, as determined in good faith by the Board.
The Company must notify Executive of any event constituting Cause within ninety
(90) days following the Company’s knowledge of its existence or such event shall
not constitute Cause under this Agreement. Any “cause” event shall be determined
in the good faith discretion of the Compensation Committee of the Board of
Directors of the Company and shall be described in writing to Executive in
reasonable detail. In the event that Executive is terminated for Cause prior to
the Retirement Date (or if it is determined by the Compensation Committee of the
Board of Directors of the Company after the Retirement Date that Executive
engaged in behavior that constitutes Cause on or prior to the Retirement Date),
Executive shall not be entitled to receive the enhanced consideration provided
in Section 1 of Exhibit A to this Agreement and notwithstanding anything to the
contrary contained herein, shall be treated as terminated for “cause” under the
terms of the Company’s benefit plans.
          (e) Executive will have a continuing duty of loyalty to Company
throughout the Transition Period. It is agreed that the foregoing obligation
includes, without limitation, an obligation for Executive to avoid interference
with existing business relationships between Company and its customers and/or
employees and to avoid conflicts of interest that would be created by assisting
any person or entity with competition against the Company during the Transition
Period. It is further agreed that as part of Executive’s duties to Company
during the Transition Period and his duty of loyalty, Executive will: (i) confer
with and notify Company of competitive opportunities that would reasonably be
excepted to be of interest to the Company; (ii) assist in the transition of
Executive’s responsibilities to a new employee or employees of the Company as
designated by the Company, and (iii) encourage existing customers, employees,
and business associates that Executive may have contact with to continue to do
business with the Company. .
     2. Allocation of Specific Consideration.
     In express exchange for Executive’s continued receipt of Confidential
Information and Trade Secrets (as defined herein) in connection with the
services Executive will be required to perform hereunder and in exchange for the
consideration provided in Section 1 of Exhibit A to this Agreement, Executive is
providing the specific covenants and agreements contained in Sections 10 through
14 of this Agreement. These covenants and agreements are in addition to, and are
not in lieu of, any similar covenants and agreements provided by Executive as a
result of his participation in any benefit plan or program maintained by the
Company, including, without limitation, the SERP, EDCP and any Stock Incentive
Plan of the Company, under which executive has outstanding stock options or
other equity awards (each a, “Stock Incentive Plan”).

-2-



--------------------------------------------------------------------------------



 



     3. Acknowledgment of OWBPA Rights.
     Executive hereby acknowledges that he knowingly and voluntarily enters into
this Agreement with the purpose of waiving and releasing any claims he may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”) and any and all
state age discrimination laws (“SADL”). Executive further acknowledges and
agrees that:

  a.   this Agreement is written in a manner in which he fully understands;    
b.   he specifically waives any rights or claims arising under the ADEA and
SADL;     c.   this Agreement does not waive rights or claims under the ADEA
and/or SADL that may arise after the date this Agreement is executed;     d.  
the rights and claims waived in this Agreement are in exchange for consideration
over and above anything to which Executive is already entitled;     e.  
Executive has been advised in writing to consult with an attorney prior to
executing this Agreement;     f.   EXECUTIVE has been given twenty-one (21) days
in which to consider this Agreement.     g.   EXECUTIVE has been given seven (7
)days after her execution of this Agreement to revoke this Agreement by
providing written notice to Company within seven (7) days following its
execution. Any notice of revocation of this Agreement shall not be effective
unless given in writing and received by Company within the seven (7) day
revocation period via personal delivery, overnight courier, or certified U.S.
mail, return receipt requested, to Sysco Corporation, 1390 Enclave Parkway,
Houston, TX 77077-2099, Attention: General Counsel. THIS AGREEMENT SHALL NOT
BECOME EFFECTIVE AND ENFORCEABLE UNTIL SUCH SEVEN (7) DAY PERIOD HAS EXPIRED. IF
EMPLOYEE REVOKES THIS AGREEMENT WITHIN SUCH SEVEN (7) DAY PERIOD, EMPLOYEE WILL
NOT BE ENTITLED TO RECEIVE ANY OF THE RIGHTS AND BENEFITS DESCRIBED HEREIN.

     4. Release of Claims by Executive.
          In exchange for the good and valuable consideration provided herein,
the receipt and sufficiency of which is hereby acknowledged, Executive, on his
behalf and on behalf of his heirs, devisees, legatees, executors,
administrators, personal and legal representatives, assigns and successors in
interest (collectively, the “Derivative Claimants” and each a “Derivative
Claimant”), hereby IRREVOCABLY, UNCONDITIONALLY AND GENERALLY RELEASES, ACQUITS,
AND FOREVER DISCHARGES, to the fullest extent permitted by law, the Company and
each of the Company’s directors, officers, employees, representatives,
stockholders, predecessors, successors, assigns, agents, attorneys, divisions,
subsidiaries and

-3-



--------------------------------------------------------------------------------



 



affiliates (and any and all agents, directors, officers, employees, members,
stockholders, representatives and attorneys of such stockholders, predecessors,
successors, assigns, divisions, subsidiaries and affiliates), and all persons
acting by, through, under or in concert with any of them (collectively, the
“Releasees” and each a “Releasee”), or any of them, from any and all charges,
complaints, claims, damages, actions, causes of action, suits, rights, demands,
grievances, costs, losses, debts, and expenses (including attorneys’ fees and
costs incurred), of any nature whatsoever, known or unknown, that Executive now
has, owns, or holds, or claims to have, own, or hold, or which Executive at any
time heretofore had, owned, or held, or claimed to have, owned, or held from the
beginning of time to the date that Executive signs this Agreement, including,
but not limited to, those claims arising out of or relating to (i) any
agreement, commitment, contract, mortgage, deed of trust, bond, indenture,
lease, license, note, franchise, certificate, option, warrant, right or other
instrument, document, obligation or arrangement, whether written or oral, or any
other relationship, involving Executive and/or any Releasee, (ii) breach of any
express or implied contract, breach of implied covenant of good faith and fair
dealing, misrepresentation, interference with contractual or business relations,
personal injury, slander, libel, assault, battery, negligence, negligent or
intentional infliction of emotional distress or mental suffering, false
imprisonment, wrongful termination, wrongful demotion, wrongful failure to
promote, wrongful deprivation of a career opportunity, discrimination (including
disparate treatment and disparate impact), hostile work environment, sexual
harassment, retaliation, any request to submit to a drug or polygraph test,
and/or whistleblowing, whether said claim(s) are brought pursuant to Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, 42 U.S.C. § 1981,
the Age Discrimination in Employment Act, the Older Workers’ Benefits Protection
Act, the Vocational Rehabilitation Act, the Americans with Disabilities Act,
and/or the Fair Credit Reporting Act or any other constitutional, federal,
regulatory, state or local law, or under the common law or in equity, and
(iii) any other matter (each of which is referred to herein as a “Claim”);
provided, however, that nothing in this Agreement shall operate to release any
claims that cannot be released under applicable law. Notwithstanding the
foregoing, nothing contained herein shall operate to release any obligations of
Company, its successors or assigns: (i) that relates to amounts or benefits set
forth on Exhibit A, (ii) any amounts or benefits payable under any benefit plan
that are otherwise payable without regard to this Agreement (subject to the
terms and conditions of such plans), or (iii) to defend and indemnify Executive
to the maximum extent that directors and officers of corporations are required
to be indemnified under Delaware law and the Company’s Certificate of
Incorporation and Bylaws for all costs of litigation and any judgment or
settlement amount paid for acts, errors or omissions for periods of time during
which Executive served as an officer or director of the Company.
     5. Release of Unknown Claims by Executive.
     Executive recognizes that he may have some claim, demand, or cause of
action against the Releasees relating to any Claim of which he is totally
unaware and unsuspecting and which is given up by the execution of this
Agreement. It is Executive’s intention in executing this Agreement, having
received the advice of legal counsel, that this Agreement will deprive him of
any such Claim and prevent Executive or any Derivative Claimant from asserting
the same. The provisions of any local, state, federal, or foreign law, statute,
or judicial decision providing in substance that this Agreement shall not extend
to such unknown or unsuspecting claims, demands, or damages, are hereby
expressly waived.

-4-



--------------------------------------------------------------------------------



 



     6. No Assignment.
     Executive represents and warrants that he has not assigned or transferred,
or purported to assign or transfer, to any person, entity, or individual
whatsoever, any of the Claims released herein. Executive agrees to indemnify and
hold harmless the Releasees against any losses, settlements, judgments, defense
costs or other amounts incurred in response to any Claim, based on, arising out
of, or due to any such assignment or transfer. With respect to any Claim that is
subject to indemnification, the Releasees retain the right to control the
defense of any Claim and to resolve any such Claim upon securing Executive’s
written consent to the proposed resolution, which consent shall not unreasonably
be withheld.
     7. Covenant Not to Sue.
     A “covenant not to sue” is a legal term which means Executive promises not
to file a lawsuit in court. It is different from the release of claims contained
above. Besides waiving and releasing the claims covered by Section 4, Executive
further agrees never to sue any of the Releasees in any forum for any reason
covered by Section 4. Notwithstanding this Covenant Not To Sue, Employee may
bring a claim against the Company to enforce this Agreement or to challenge its
validity under the ADEA and/or SADL. If Executive sues a Releasee in violation
of this Agreement, he shall be liable to that Releasee for its reasonable
attorneys’ fees and other litigation costs incurred in defending against that
suit. In furtherance of the foregoing, Executive further agrees on behalf of
himself and the Derivative Claimants to hold each Releasee harmless with respect
to any such suit or prosecution in contravention of this Section 7.
     8. No Assistance.
     Executive understands that if this Agreement were not signed, he would have
the right voluntarily to assist other individuals or entities in bringing Claims
against the Releasees. Executive hereby waives that right and hereby agrees that
he will not voluntarily provide any such assistance absent compulsion of law.
Notwithstanding the foregoing, Executive understands that nothing in this
Agreement is intended to interfere with or deter Executive’s right to challenge
the waiver of an ADEA claim or SADL claim; however, such a challenge will not
affect the validity of the release of any other claims covered by this
agreement. Executive understands that nothing in this Agreement is intended to
interfere with or deter Executive’s right to file a charge, complaint or charge
with the Equal Employment Opportunity Commission or any state agency or
commission or to participate in any investigation or proceeding conducted by
those agencies. This Agreement does, however, waive and release any right of
Executive to recover damages with respect to any claim released herein under the
civil rights statutes. Executive understands that nothing in this Agreement
would require Executive to tender back the money received under this Agreement
if Executive seeks to challenge the validity of the ADEA or SADL waiver; nor
does Executive agree to ratify any ADEA or SADL waiver that fails to comply with
the Older Workers’ Benefit Protection Act by retaining the money received under
the Agreement. Further, nothing in this Agreement is intended to require the
payment of damages, attorneys’ fees or costs to Company should Executive
challenge the waiver of an ADEA or SADL claim or file an ADEA or SADL suit
except as authorized by federal or state law.

-5-



--------------------------------------------------------------------------------



 



     9. Restrictive Covenants.
     In express exchange for Executive’s continued receipt of Confidential
Information and Trade Secrets in connection with the services that Executive
will be required to perform hereunder, as generally described in Section 1(a)
above, and in exchange for the consideration provided in Section 1 of Exhibit A
to this Agreement, and following the negotiation of parties with equal
bargaining power, Executive is providing each of the covenants and agreements
contained in Sections 10 through 14 of this Agreement. Executive represents and
warrants that the limited covenants contained in Sections 10 through 14 below:
(i) are fair and reasonable in that they are required for the protection of the
legitimate business interests of the Company, including, without limitation, its
customer relationships, supplier relationships, Trade Secrets and Confidential
Information, all of which Executive has had particular access to in his
positions with the Company (including, e.g., all of the Company’s pricing
strategies, marketing strategies, growth and other developmental strategies),
and will continue to have access to, and particular knowledge of, in connection
with his duties contemplated in Section 1(a) above; (ii) are not greater than
are necessary for the protection of the Company in light of the substantial harm
that the Company will suffer should Executive breach any of the provisions of
said covenants or agreements; (iii) form material consideration for this
Agreement; and (iv) notwithstanding that Executive is retiring as of the
Retirement Date, do not prohibit Executive from engaging in his business, trade
or profession, or from becoming gainfully employed in such a way as to provide a
standard of living for himself, the members of his family, and those dependent
upon him, to which he and they have become accustomed and may expect. With
respect to these covenants and agreements, the following definitions shall
apply:
          (a) “Trade Secrets” shall mean information not generally known about
the Company Business which is the subject of efforts that are reasonable under
the circumstances to maintain its secrecy or confidentiality and from which the
Company derives economic value from the fact that the information is not
generally known to other persons who can obtain economic value from its
disclosure or use. Trade Secrets include, but are not limited to, technical or
non-technical data, compilations, programs and methods, techniques, processes,
financial data, lists of actual customers and potential customers, customer
route books or lists containing the names, addresses, buying habits and business
locations of past, present and prospective customers, sales reports, price
lists, product formulae, methods and procedures relating to services.
          (b) “Confidential Information” means, to the extent not a “Trade
Secret,” other business information of the Company not generally known to the
public and which the Company desires and makes reasonable efforts to keep
confidential, including, without limitation, information regarding the
following: the Company’s ERP Transformation Project, customers, suppliers,
employees, contractors, and the industry not generally known to the public;
strategies, methods, books, records, and documents; technical information
concerning products, equipment, services, and processes; procurement procedures
and pricing techniques; the names of and other information concerning customers,
and business affiliates (such as contact name, service provided, pricing for
that customer, amount of services used, credit and financial data, and/or other
information relating to the Company’s relationship with that customer); pricing
strategies and price curves; positions; plans and strategies for expansion or
acquisitions; budgets; customer,

-6-



--------------------------------------------------------------------------------



 



supplier and broker lists; research; financial and sales data; trading
methodologies and terms; evaluations, opinions, and interpretations of
information and data; marketing and merchandising techniques and strategies;
prospective customers’ and suppliers’ names and marks; grids and maps;
electronic databases; models; specifications; computer programs; internal
business records; contracts benefiting or obligating the Company; bids or
proposals submitted to any third party; technologies and methods; training
methods and training processes; organizational structure; salaries of personnel;
payment amounts or rates paid to consultants or other service providers; and
other such confidential or proprietary information.
          (c) “Company”, for the purpose of Sections 10 through 15 of this
Agreement, shall mean Sysco and all of its current operating company
subsidiaries and divisions.
          (d) “Company Business” shall mean (i) the manufacturing, distribution
and/or sale of the food or related nonfood products (including, without
limitation, paper products, such as disposable napkins, plates and cups,
tableware, such as china and silverware, restaurant and kitchen equipment and
supplies, medical and surgical supplies, cleaning supplies, and personal care
guest amenities, housekeeping supplies, room accessories and hotel and motel
textiles) distributed by the Company and/or its operating companies as of
Executive’s execution of this Agreement to restaurants, healthcare and
educational facilities, lodging establishments or other similar customers or
(ii) any business to which the Company has committed substantial resources, in
terms of research, time, or financing, for the three years prior to the
conclusion of the Transition Period. The parties hereto agree that, by virtue of
his position with the Company, Executive is fully familiar with the full range
of products that are manufactured, distributed and/or sold as part of, and the
new business ventures contemplated as part of, the Company Business.
          (e) “Competing Business” shall mean any person, concern or entity
which is engaged in or conducts a business that is substantially the same as the
Company Business or any segment thereof and that is in competition with the
Company Business.
          (f) “Territory” shall mean any location wherein the Company either
services or has serviced customers or otherwise has engaged in efforts to market
any aspect of the Company Business at any time during the twenty-four
(24) months preceding the Effective Date of this Agreement.

10.   Agreement to Protect Confidential Information and Trade Secrets.

          (a) Executive covenants and agrees that he will not at any time, other
than in the performance of his duties for the Company, both during and after his
employment by the Company, communicate or disclose to any person or entity, or
use for his benefit or for the benefit of any other person or entity, directly
or indirectly, any of the Company’s Trade Secrets and/or Confidential
Information. For the purposes of this Agreement, the prohibition against the
disclosure of Confidential Information only shall end five (5) years after the
earlier of the Retirement Date or the separation, for any reason, of Executive’s
employment hereunder with the Company. The disclosure of Trade Secrets by the
Executive is prohibited for the life of the Executive, or until the Trade Secret
information becomes publicly available through no fault of the Executive.

-7-



--------------------------------------------------------------------------------



 



          (b) Executive moreover acknowledges and confirms that he has no right,
claim or interest to any property, invention, trade secret, information or other
asset used in the business of the Company and that all such property,
inventions, trade secrets, information and other assets used in the business of
the Company are owned by the Company or its affiliates or licensed to the
Company or its affiliates by third parties not affiliated with Executive.
     11. Agreement to Protect Suppliers.
     Executive recognizes that developing suppliers on behalf of the Company
takes substantial time, money and personal contact. Executive further
acknowledges that Trade Secrets, Confidential Information and the Company’s
relationships with its suppliers are foundations of the Company’s business.
Executive accordingly covenants and agrees that during his employment by the
Company hereunder and for a period of three (3) years after the earlier of the
Retirement Date or the separation, for any reason, of Executive’s employment
hereunder with the Company, he will not, without the prior written consent of
the Company, either directly or indirectly, on his own behalf or in the service
of or on behalf of others, solicit, or attempt to divert or appropriate to a
Competing Business any supplier with whom Executive dealt on behalf of the
Company, either directly or indirectly through the supervision of others, at any
time during the last twenty-four (24) months of Executive’s employment with the
Company.
     12. Agreement Not to Compete.
          (a) In Connection with Company Customers. Executive recognizes that
developing customers on behalf of the Company takes substantial time, money and
personal contact. Executive further acknowledges that Trade Secrets,
Confidential Information and the Company’s relationships with its customers are
foundations of the Company’s business. Executive accordingly covenants and
agrees that, during the term of Executive’s employment with the Company and for
a period of three (3) years after the earlier of the Retirement Date or the
separation, for any reason, of Executive’s employment hereunder with the
Company, Executive shall not, on behalf of a Competing Business (including,
without limitation, the entities listed on Exhibit C hereto other than the
Company), either directly or indirectly (whether through affiliates,
subsidiaries or otherwise), market, solicit or sell, or attempt to market,
solicit or sell, any product or service within the scope of the Company Business
to any actual or potential customer of the Company with whom the Company has
either sold product to, marketed product to (other than in connection with a
mass advertisement of product), or otherwise had a relationship with at any time
during the twenty-four (24) months preceding the Effective Date of this
Agreement.
          (b) On Behalf of any Competing Business. Executive furthermore
covenants and agrees that, during the term of Executive’s employment with the
Company and for a period of three (3) years after the earlier of the Retirement
Date or the separation, for any reason, of Executive’s employment hereunder with
the Company, Executive shall not, within the Territory and on behalf of a
Competing Business either directly or indirectly (whether through affiliates,
subsidiaries or otherwise), perform any duties that are the same or
substantially similar to those that he performed at any time during the last
twenty-four (24) months of Executive’s employment with the Company.

-8-



--------------------------------------------------------------------------------



 



     13. Agreement to Protect Employees.
     Executive covenants and agrees that during the term of his employment with
the Company and for a period of three (3) years after the earlier of the
Retirement Date or the separation, for any reason, of Executive’s employment
with the Company, Executive shall not, without the prior written consent of the
Company, either directly or indirectly, solicit, divert, or recruit any employee
of the Company to leave such employment to work for a Competing Business, or
hire any employee of the Company or any former employee of the Company with less
than a one year break in his or her separation of service from the Company to
work for a Competing Business (whether as an employee, independent contractor or
otherwise).
     14. Agreement Not to Disparage.
     Executive and the Company agree that neither shall make any disparaging
comments or accusations detrimental to the reputation, business, or business
relationships of the other except as compelled by law. In the event that
Executive becomes legally compelled to disclose information that may be
disparaging to the Company, or detrimental to the business or business
relationships of the Company, he shall provide the Company with prompt notice so
that the Company may seek a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Agreement. In the event that
Company becomes legally compelled to disclose information that may be
disparaging to Executive, or detrimental to the business or business
relationships of the Executive, Company shall provide Executive with prompt
notice so that the Executive may seek a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Agreement. In the
event that such protective order remedy is not obtained, or that the party about
whom the disclosure is to be made waives compliance with the provisions of this
Agreement, such party will furnish only such information that such party is
advised by written opinion of counsel of the party’s selection (with reasonable
fees and expenses of such counsel’s opinion to be paid by the Company) is
legally required and will exercise his best efforts to obtain a protective order
or other reliable assurance that confidential treatment will be accorded to any
Trade Secret or item of Confidential Information. This Section shall not apply
to disparaging comments or accusations made in testimony or pleadings in
connection with any claims asserted by Executive or by the Company in a court of
law. Notwithstanding the foregoing, the parties agree that nothing in this
Agreement shall apply to or restrict in any way the communication of information
by the Company or the Executive to the extent required by any state or federal
law enforcement agency. For purposes of this Section 14 only, “Company” be
limited to officers and directors of the Company.
     15. Remedies.
     Executive acknowledges and agrees that by virtue of the duties and
responsibilities attendant to his employment by the Company and the special
knowledge of the Company’s affairs, business, clients and operations that he has
been and will be provided as a consequence of such employment, irreparable loss
and damage will be suffered by the Company if Executive should breach or violate
any of the covenants and agreements contained in Sections 10-14 hereof.
Executive further acknowledges and agrees that each of such covenants is
reasonably necessary to protect and

-9-



--------------------------------------------------------------------------------



 



preserve the Company Business and the assets of the Company. In the event of
breach or threatened breach by Executive of any provision of Sections 10-14
(including it subparts) hereof, Company shall be entitled to (i) injunctive
relief by temporary restraining order, temporary injunction, and/or permanent
injunction, (ii) recovery of all attorney’s fees and costs incurred by Company
in obtaining such relief, and (iii) any other legal and equitable relief to
which it may be entitled, including any and all monetary damages which Company
may incur as a result of said breach or threatened breach. Executive moreover
agrees that he shall not be entitled to receive any payments payable hereunder
after the date of such breach in accordance with Section 1 of Exhibit A to this
Agreement and shall be obligated to repay all such payments previously made in
accordance with Section 1 of Exhibit A to this Agreement, in the event that he
breaches any of the covenants set forth in Sections 10-14 hereof.
     16. Severability.
     If any provision contained in this Agreement is determined to be void,
illegal or unenforceable, in whole or in part, then the other provisions
contained herein shall remain in full force and effect as if the provision that
was determined to be void, illegal, or unenforceable had not been contained
herein. If the restrictions provided for in this Agreement are deemed
unenforceable as written, the parties expressly authorize the court to revise,
delete, or add to the restrictions contained in this Agreement to the extent
necessary to enforce the intent of the parties and to provide Company’s
goodwill, Confidential Information, and other business interests with effective
protection.
     17. Resolution of Disputes.
          (a) With the sole exception of a claim brought by the Company seeking
temporary, preliminary or permanent injunctive relief against Executive for any
breach or threatened breach of any of the covenants set forth in Sections 10-14
of this Agreement as outlined in Section 15, if any form of legally cognizable
dispute arises out of or relates to any aspect of this Agreement or the breach,
termination, or validity thereof, the parties agree to resolve the dispute by
binding arbitration before the American Arbitration Association (“AAA”).
Disputes subject to binding arbitration include, without limitation, (1) all
tort and contract claims; (2) claims brought under all applicable federal, state
or local statutes, laws, regulations or ordinances, including but not limited
to, Title VII of the Civil Rights Act of 1964, as amended, the Family and
Medical Leave Act, as amended; the Americans with Disabilities Act, as amended;
the Rehabilitation Act of 1973, as amended; and the Age Discrimination in
Employment Act, as amended; (3) claims against the Company’s subsidiaries,
affiliated and successor companies, and claims against the Company that include
claims against the Company’s agents and employees, whether in their capacity as
such or otherwise.
          (b) Arbitration proceedings shall be held in the State of Delaware, or
at such other place as may be selected by the mutual agreement of the parties.
The arbitration shall proceed in accordance with the Employment Dispute
Resolution Rules of the AAA in effect on the date of this Agreement, and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.

-10-



--------------------------------------------------------------------------------



 



          (c) The arbitration award shall be reasoned, in writing, and shall
specify the factual and legal bases for the award. In rendering the award, the
arbitrator shall determine the respective rights and obligations of the parties
according to the laws of the State of Delaware or, if applicable, federal law,
and without regard to conflict or choice of law principles. The arbitrator shall
have the authority to award any remedy or relief that a federal or state court
within the State of Delaware could order or grant, including without limitation,
specific performance of any obligation created under this Agreement; an award of
punitive, exemplary, statutory, or compensatory damages; a declaration of the
forfeiture of amounts due or claimed to be due; or the imposition of sanctions
for abuse or frustration of the arbitration process.
          (d) Each party shall pay for its own fees and expenses of arbitration
including the expense of its own counsel, experts, witnesses and preparation and
presentation of evidence, except that the cost of the arbitrator and any filing
fee exceeding the applicable filing fee in federal court shall be paid by the
Company; provided, however, that all reasonable costs and fees necessarily
incurred by any prevailing party shall be subject to reimbursement from the
other party as part of any award of the arbitrator. The arbitration tribunal
also shall have the ability to apportion reasonable costs and fees in the event
that neither party prevails in full.
          (e) By initialing below, Executive and the Company acknowledge that
each has read the provisions of this Section 17 and agree to arbitration as
provided herein. (A duly authorized officer of the Company shall provide his or
her initials on behalf of the Company.)

         
 
      Executive’s Initials
 
       
 
       
 
      Company Officer’s Initials
 
       

     18. General Provisions.
          (a) This Agreement and the covenants, representations, warranties and
releases contained herein shall inure to the benefit of and be binding upon
Executive and the Company and each of their respective successors, heirs,
assigns, agents, affiliates, parents, subsidiaries and representatives.
          (b) Each party acknowledges that no one has made any representation
whatsoever not contained herein concerning the subject matter hereof in order to
induce the execution of this Agreement.
          (c) Except in the event that the Company publicly files this Agreement
or otherwise publicly discloses its terms and conditions, Executive agrees that
the terms and conditions of this Agreement, including the consideration
hereunder shall not be disclosed to anyone and shall remain confidential and not
be disseminated to any person or entity not a party to this Agreement except to
family members, legal counsel, an accountant for purposes of securing tax
advice, the Internal Revenue Service, or state taxing agencies.
          (d) The “Effective Date” of this Agreement shall be the eighth (8th)
day after the execution of the Agreement by Executive.

-11-



--------------------------------------------------------------------------------



 



          (e) This Agreement does not constitute an admission of any liability.
          (f) Neither this Agreement nor any provision hereof may be modified or
waived in any way except by an agreement in writing signed by each of the
parties hereto consenting to such modification or waiver.
          (g) This Agreement shall in all respects be interpreted, enforced and
governed under the internal laws (and not the conflicts of laws and rules) of
Delaware.
          (h) Each of the parties represents and warrants that he or it is
legally viable and competent to enter into this Agreement, is relying on
independent judgment and the advice of legal counsel and has not been
influenced, pressured, or coerced to any extent whatsoever in making this
Agreement by any representations or statements made by any party, and/or any
person or persons representing any party, and that the individuals executing
this Agreement on his or its behalf are authorized to do so.
          (i) This Agreement, including all exhibits hereto, expressly
supersedes all other prior agreements or other arrangements by and between the
Company and Executive with respect to the compensation and benefits payable by
the Company to Executive, including all of the Company’s payment obligations for
compensation set forth in any employment agreement between the parties, whether
or not in writing, and that such prior agreements or arrangements with respect
to compensation and benefits payable by the Company to Executive shall upon the
Effective Date be null and void and of no force and effect whatsoever.
Notwithstanding the foregoing, the terms and conditions of all benefit plans and
programs maintained by the Company and any agreement providing for
post-employment obligations of Executive shall remain in full force and effect
as to Executive except as expressly modified by this Agreement.
[Signatures on Following Page]

-12-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
dates set forth below.
EXECUTIVE ATTESTS THAT HE UNDERSTANDS THAT THIS AGREEMENT INCLUDES A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS.
NOTICE — THIS AGREEMENT CONTAINS A WAIVER OF RIGHTS UNDER THE AGE DISCRIMINATION
IN EMPLOYMENT ACT. EXECUTIVE IS ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING THIS AGREEMENT.
EXECUTED THIS ___DAY OF                      , 2010.
EXECUTIVE:                                                             
Print Name:                                         
Sworn to and subscribed before me this ___day of                      , 2010.
                                                              
Notary Public
EXECUTED THIS ___DAY OF                      , 2010.

        Company: Sysco Corporation
    By:       Its:         

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
TO
TRANSITION AND RETIREMENT AGREEMENT
     Subject the specific terms and conditions of the Agreement, including,
without limitation, those contained in Sections 10-14 of the Agreement and
provided that Executive’s employment is not terminated for “Cause” prior to the
Retirement Date (or if it is determined by Compensation Committee (the
“Compensation Committee”) of the Board of Directors after the Retirement Date
that Executive engaged in behavior that constituted “Cause” on or prior to the
Retirement Date), Executive shall be entitled to the following:
     1. Post-Retirement Benefits. In express exchange for the restrictive
covenants provided in Sections 10 through 14 of the Agreement and provided
Executive enters into, and does not effectively rescind, the Separation
Agreement and Release of All Claims attached hereto as Exhibit B (or a
substantially similar form thereto) and subject to Section 1(b) of this
Exhibit A, on the date that is sixty (60) days following the Retirement Date
(the “Payment Forfeiture Date”) the Company shall begin to provide to the
Executive the payments and benefits described in this Section 1. Notwithstanding
any provision in this Agreement to the contrary, however, none of the payments
or benefits described in this Section 1 shall be made prior to the Company’s
receipt of such executed release and the lapse of any revocation period provided
for in such release, and if Executive does not provide to the Company such
executed release on or before the Payment Forfeiture Date, Executive shall
forfeit any and all rights to the following payments.
          (a) The Company shall pay to Executive (or Executive’s beneficiary or
estate), subject to Sections 1(d) and 10-14 of the Agreement and 1(b) of this
Exhibit A, commencing on the Payment Forfeiture Date a lump sum payment in the
amount of Two Hundred Fifty Thousand Dollars and 00/100 ($250,000.00) less
applicable state and federal withholding taxes.
          (b) Notwithstanding the foregoing, no installments payable to
Executive pursuant to this Section 1 shall be paid prior to the date that is six
(6) months and one day following the date on which Executive experiences a
“separation from service” from the Company. Any installments delayed by reason
of the immediately preceding sentence, shall be accumulated and paid in a
lump-sum on the date that is six months and one day following Executive’s
“separation from service” from the Company and any subsequent installments being
paid in accordance with the dates and terms set forth in Section 1(a) of this
Exhibit A. For purposes of this Agreement, Executive shall have experienced a
“separation from service” as a result of a termination of employment if the
level of bona fide services performed by Executive decreases to a level equal to
twenty-five percent (25%) or less of the average level of services performed by
Executive during the immediately preceding thirty-six (36) month period, taking
into account any periods of performance excluded by Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).
     (c) Amounts payable to Executive pursuant to this Section 1 shall not be
eligible for use in determining Executive’s accrued benefit under the SERP.

 



--------------------------------------------------------------------------------



 



     2. SERP Retirement Benefit.
     Executive’s active participation in the Sysco Corporation Supplemental
Executive Retirement Plan (the “SERP”) will terminate on the Retirement Date.
Because Executive is a Specified Employee (as that term is defined in the SERP)
distributions to Executive under the SERP cannot commence earlier than the date
that is six months and one day following Executive’s Separation from Service (as
that term is defined in the SERP). As a result, pursuant to the terms of the
SERP, Executive’s SERP retirement benefit will commence as soon as
administratively practicable following the date that is six (6) months and one
day following Executive’s Separation from Service (as that term is defined in
the SERP) from the Company.
     3. EDCP.
     Executive’s active participation in the Sysco Corporation Executive
Deferred Compensation Plan (the “EDCP”) will terminate on the Retirement Date.
Because Executive is a Specified Employee (as that term is defined in the EDCP)
distributions to Executive under the EDCP cannot commence earlier than the date
that is six months and one day following Executive’s Separation from Service (as
that term is defined in the SERP). As a result, pursuant to the terms of the
EDCP, Executive’s account in the EDCP will be distributed in accordance with
Executive’s retirement distribution election commencing as soon as
administratively practicable following the date that is six (6) months and one
day following Executive’s Separation from Service (as that term is defined in
the EDCP) from the Company.
     4. 401(k) and Pension Plans.
     Executive’s active participation in the Sysco Corporation Employees’ 401(k)
Plan (the “401(k)”) and Sysco Corporation Retirement Plan (the “Pension Plan”)
will cease as of the Retirement Date. Executive will be entitled to his vested
401(k) and Pension Plan benefits in accordance with the terms of such plans.
     5. Stock Options.
     Each stock option previously granted to Executive and outstanding as of the
Retirement Date will continue to vest and may be exercised only in accordance
with the terms of the applicable Stock Incentive Plan and Executive’s option
grants. For purposes of determining Executive’s eligibility for continued
vesting and exercise following Executive’s termination of employment from the
Company under the terms of the Stock Incentive Plans and Executive’s option
grants, Executive will be treated as retiring in good standing under Company
policy.
     6. Restricted Stock.

     
(a) MIP Shares. Because Executive is retiring under Company policy, all
contractual restrictions on Executive’s shares of restricted stock issued
Executive under the MIP and held by Executive through his Retirement Date shall
lapse as of the Retirement Date.

-15-



--------------------------------------------------------------------------------



 



Accordingly, all contractual restrictions on any shares granted to Executive
under the MIP for fiscal year 2008 shall lapse upon the Retirement Date.
     7. Restricted Stock Units.
     Each Restricted Stock Unit previously granted to Executive and outstanding
as of the Retirement Date will continue to vest and will be payable only in
accordance with the terms of the applicable Stock Incentive Plan and Executive’s
Restricted Stock Unit Grant Agreement. For purposes of determining Executive’s
eligibility for continued vesting following Executive’s termination of
employment from the Company under the terms of the Stock Incentive Plans and
Executive’s Restricted Stock Unit Grant Agreement, Executive will be treated as
retiring in good standing under Company policy.
     8. 2004 Cash Performance Unit Plan (the “2004 CPU Plan”) & 2008 Cash
Performance Unit Plan (the “2008 CPU Plan” and together with the 2004 CPU Plan,
the “CPU Plan”).
     Executive’s termination shall be treated as a Retirement (as defined in the
CPU Plan) for purposes of the CPU Plan. Subject to the terms and conditions of
the 2004 CPU Plan, Executive shall be entitled to payment for all Performance
Units (as defined in the 2004 CPU Plan) granted to Executive pursuant to the
2004 CPU Plan (grants for fiscal years prior to 2010) after the end of the
relevant performance period based on actual Company performance. Subject to the
terms and conditions of the 2008 CPU Plan, Executive shall be entitled to
payment for one-third (1/3rd) of the Performance Units (as defined in the 2008
CPU Plan) granted to Executive in November 2009 under the Fiscal Year 2010 Cash
Performance Unit Program after the end of the relevant performance period based
on actual Company performance.
     9. Medical, Dental and Vision Coverage.
     As set forth in the Company’s Early Retiree Healthcare Plan, Executive
shall be eligible to elect continued coverage for himself, his spouse and
eligible dependents under Federal COBRA and/or the Early Retiree Healthcare
Plan. Subject to the terms of the Company’s Healthcare Plan, as in effect from
time to time, Executive’s disabled dependent shall be eligible for continued
coverage under the Healthcare Plan.
     10. Life Insurance and Disability Coverage.
     Coverage under the Company’s group life plan will continue through the
Retirement Date. Executive may purchase conversion coverage at his election.
Coverage under the Company’s disability plan will cease as of the Retirement
Date.
     11. Vacation.
     Any remaining accrued, but unused vacation time available to Executive as
of the Retirement Date shall be paid to Executive.

-16-



--------------------------------------------------------------------------------



 



     12. Miscellaneous Benefits.
     Following his Retirement Date, Executive will be entitled to retain the
following Company-issued property: iphone, IBM laptop, HP printer, docking
station, and Amazon Kindle.
     13. Tax and Other Matters.
     The Company shall withhold all applicable taxes from amounts paid to
Executive hereunder and shall pay such withheld taxes over to the proper taxing
authorities. If any compensation or benefits provided for by this Agreement may
result in the application of Section 409A of the Code, the Company will modify
this Agreement in the least restrictive manner necessary in order, where
applicable, (i) to exclude such compensation or benefits from the definition of
“deferred compensation” within the meaning of said Section 409A, or (ii) to
comply with the provisions of said Section 409A, other applicable provisions of
the Code and/or any rules, regulations or other regulatory guidance issued under
such statutory provisions and to make such modifications, in each case, without
diminution in the economic value of the payments and benefits to be paid or
provided to Executive pursuant to this Agreement. To the extent required in
order to comply with Section 409A of the Code, amounts or benefits to be paid or
provided to Executive pursuant to this Agreement will be delayed to the first
business day on which such amounts and benefits may be paid to Executive without
resulting in liability for the excise tax, penalties and interest under
Section 409A of the Code.
     14. No Effect on Benefit Plans. Nothing contained in this Agreement or this
Exhibit A shall be construed or interpreted in a manner as to limit the
Company’s ability to amend or terminate its benefit plans in accordance with the
terms of such plans.

-17-



--------------------------------------------------------------------------------



 



EXHIBIT B
TO
TRANSITION AND RETIREMENT AGREEMENT
SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS
[ATTACHED]

 



--------------------------------------------------------------------------------



 



SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS
     THIS SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS (the “Agreement”) is
entered into by and between Sysco Corporation, a Delaware corporation (the
“Company”) and Stephen F. Smith, a resident of the state of Texas
(“Executive’’), as of the Effective Date of the Agreement, as defined below.
W I T N E S S E T H:
     WHEREAS, in accordance with the Transition and Retirement Agreement
(“Transition Agreement”) executed by the parties, they are entering into this
Agreement upon Executive’s retirement from the Company as of July 3, 2010 (the
“Retirement Date”);
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein and other good and valuable consideration, the receipt,
adequacy and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
     1. Executive’s Retirement.
     As of the close of business on the Retirement Date, Executive shall be
deemed to retire from the Company, including all positions that he formerly held
with the Company.
     2. Acknowledgment of OWBPA Rights.
     Executive hereby acknowledges that he knowingly and voluntarily enters into
this Agreement with the purpose of waiving and releasing any claims he may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”) and any and all
state age discrimination laws (“SADL”). Executive further acknowledges and
agrees that:

  a.   this Agreement is written in a manner in which he fully understands;    
b.   he specifically waives any rights or claims arising under the ADEA and
SADL;     c.   this Agreement does not waive rights or claims under the ADEA
and/or SADL that may arise after the date this Agreement is executed;     d.  
the rights and claims waived in this Agreement are in exchange for consideration
over and above anything to which Executive is already entitled;     e.  
Executive has been advised in writing to consult with an attorney prior to
executing this Agreement;     f.   EXECUTIVE has been given 21 days in which to
consider this Agreement.

g. EXECUTIVE has been given 7 days after his execution of this Agreement to
revoke this Agreement by providing written notice to Company within seven
(7) days following its

19



--------------------------------------------------------------------------------



 



execution. Any notice of revocation of this Agreement shall not be effective
unless given in writing and received by Company within the seven (7) day
revocation period via personal delivery, overnight courier, or certified U.S.
mail, return receipt requested, to Sysco Corporation, 1390 Enclave Parkway,
Houston, TX 77077-2099, Attention: General Counsel. THIS AGREEMENT SHALL NOT
BECOME EFFECTIVE AND ENFORCEABLE UNTIL SUCH SEVEN (7) DAY PERIOD HAS EXPIRED. IF
EMPLOYEE REVOKES THIS AGREEMENT WITHIN SUCH SEVEN (7) DAY PERIOD, EMPLOYEE WILL
NOT BE ENTITLED TO RECEIVE ANY OF THE RIGHTS AND BENEFITS DESCRIBED HEREIN.
     3. Release of Claims by Executive.
     Pursuant to the consideration provided in Exhibit A of the Transition
Agreement and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Executive, on his behalf and on behalf of his
heirs, devisees, legatees, executors, administrators, personal and legal
representatives, assigns and successors in interest (collectively, the
“Derivative Claimants” and each a “Derivative Claimant”), hereby IRREVOCABLY,
UNCONDITIONALLY AND GENERALLY RELEASES, ACQUITS, AND FOREVER DISCHARGES, to the
fullest extent permitted by law, the Company and each of the Company’s
directors, officers, employees, representatives, stockholders, predecessors,
successors, assigns, agents, attorneys, divisions, subsidiaries and affiliates
(and any and all agents, directors, officers, employees, members, stockholders,
representatives and attorneys of such stockholders, predecessors, successors,
assigns, divisions, subsidiaries and affiliates), and all persons acting by,
through, under or in concert with any of them (collectively, the “Releasees” and
each a “Releasee”), or any of them, from any and all charges, complaints,
claims, damages, actions, causes of action, suits, rights, demands, grievances,
costs, losses, debts, and expenses (including attorneys’ fees and costs
incurred), of any nature whatsoever, known or unknown, that Executive now has,
owns, or holds, or claims to have, own, or hold, or which Executive at any time
heretofore had, owned, or held, or claimed to have, own, or held from the
beginning of time to the date that Executive signs this Agreement, including,
but not limited to, those claims arising out of or relating to (i) any
agreement, commitment, contract, mortgage, deed of trust, bond, indenture,
lease, license, note, franchise, certificate, option, warrant, right or other
instrument, document, obligation or arrangement, whether written or oral, or any
other relationship, involving Executive and/or any Releasee, (ii) breach of any
express or implied contract, breach of implied covenant of good faith and fair
dealing, misrepresentation, interference with contractual or business relations,
personal injury, slander, libel, assault, battery, negligence, negligent or
intentional infliction of emotional distress or mental suffering, false
imprisonment, wrongful termination, wrongful demotion, wrongful failure to
promote, wrongful deprivation of a career opportunity, discrimination (including
disparate treatment and disparate impact), hostile work environment, sexual
harassment, retaliation, any request to submit to a drug or polygraph test,
and/or whistleblowing, whether said claim(s) are brought pursuant to Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, 42 U.S.C. § 1981,
the Age Discrimination in Employment Act, the Older Workers’ Benefits Protection
Act, the Vocational Rehabilitation Act, the Americans with Disabilities Act,
and/or the Fair Credit Reporting Act or any other constitutional, federal,
regulatory, state or local law, or under the common law or in equity, and
(iii) any other matter (each of which is referred to herein as a “Claim”);
provided, however, that nothing in this Agreement shall operate to release any
claims

20



--------------------------------------------------------------------------------



 



that cannot be released under applicable law. Notwithstanding the foregoing,
nothing contained herein shall operate to release any obligations of Company,
its successors or assigns: (i) that relates to amounts or benefits set forth on
Exhibit A of the Transition Agreement, or (ii) to defend and indemnify Executive
to the maximum extent that directors and officers of corporations are required
to be indemnified under Delaware law or the Company’s Certificate of
Incorporation and Bylaws for all costs of litigation and any judgment or
settlement amount paid for acts, errors or omissions for periods of time during
which Executive served as an officer or director of the Company.
     4. Release of Unknown Claims by Executive.
     Executive recognizes that he may have some claim, demand, or cause of
action against the Releasees relating to any Claim of which he is totally
unaware and unsuspecting and which is given up by the execution of this
Agreement. It is Executive’s intention in executing this Agreement, having
received the advice of legal counsel, that this Agreement will deprive him of
any such Claim and prevent Executive or any Derivative Claimant from asserting
the same. The provisions of any local, state, federal, or foreign law, statute,
or judicial decision providing in substance that this Agreement shall not extend
to such unknown or unsuspecting claims, demands, or damages, are hereby
expressly waived.
     5. Cooperation in Litigation
     Executive agrees to cooperate with the Company in the handling or defense
of any legal claims or disputes related to his past association with the
Company. Executive will make himself reasonably available to Company in
connection with any pending or threatened claims or charges against Company,
will provide information requested by Company in a truthful and complete manner
without the need for subpoena, and will, upon reasonable notice, attend any
legal proceeding at which his presence is needed by Company without the need for
subpoena; provided, however, that both parties will cooperate in an effort to
avoid schedule conflicts and Company will assist Executive in bringing any
conflicting obligations to the attention of the applicable court in an effort to
accommodate same.
     6. No Assignment.
     Executive represents and warrants that he has not assigned or transferred,
or purported to assign or transfer, to any person, entity, or individual
whatsoever, any of the Claims released herein. Executive agrees to indemnify and
hold harmless the Releasees against any losses, settlements, judgments, defense
costs or other amounts incurred in response to any Claim, based on, arising out
of, or due to any such assignment or transfer. With respect to any Claim that is
subject to indemnification, the Releasees retain the right to control the
defense of any Claim and to resolve any such Claim upon securing Executive’s
written consent to the proposed resolution, which consent shall not unreasonably
be withheld.

21



--------------------------------------------------------------------------------



 



     7. Covenant Not to Sue.
     A “covenant not to sue” is a legal term which means Executive promises not
to file a lawsuit in court. It is different from the release of claims contained
above. Besides waiving and releasing the claims covered by Section 3, Executive
further agrees never to sue any of the Releasees in any forum for any reason
covered by Section 3. Notwithstanding this Covenant Not To Sue, Employee may
bring a claim against the Company to enforce this Agreement or to challenge its
validity under the ADEA and/or SADL. If Executive sues a Releasee in violation
of this Agreement, he shall be liable to that Releasee for its reasonable
attorneys’ fees and other litigation costs incurred in defending against that
suit except as outlined in Section 8. In furtherance of the foregoing, Executive
further agrees on behalf of himself and the Derivative Claimants to hold each
Releasee harmless with respect to any such suit or prosecution in contravention
of this Section 7. The Company agrees on behalf of itself and its successors and
assigns not to sue or prosecute any matter against Executive with respect to any
Company Claim released in Section 3 above that arises out of events, occurrences
or omissions actually known to the Chief Executive Officer and/or the General
Counsel of the Company as of Employee’s execution of this Agreement and agrees
to hold Executive harmless with respect to any such suit or prosecution in
contravention of this Section 7.
     8. No Assistance.
     Executive understands that if this Agreement were not signed, he would have
the right voluntarily to assist other individuals or entities in bringing Claims
against the Releasees. Executive hereby waives that right and hereby agrees that
he will not voluntarily provide any such assistance absent compulsion of law.
Notwithstanding the foregoing, Executive understands that nothing in this
Agreement is intended to interfere with or deter Executive’s right to challenge
the waiver of an ADEA claim or SADL claim; however, such a challenge will not
affect the validity of the release of any other claims covered by this
agreement. Executive understands that nothing in this Agreement is intended to
interfere with or deter Executive’s right to file a charge, complaint or charge
with the Equal Employment Opportunity Commission or any state agency or
commission or to participate in any investigation or proceeding conducted by
those agencies. This Agreement does, however, waive and release any right of
Executive to recover damages with respect to any claim released herein under the
civil rights statutes. Executive understands that nothing in this Agreement
would require Executive to tender back the money received under this Agreement
if Executive seeks to challenge the validity of the ADEA or SADL waiver; nor
does Executive agree to ratify any ADEA or SADL waiver that fails to comply with
the Older Workers’ Benefit Protection Act by retaining the money received under
the Agreement. Further, nothing in this Agreement is intended to require the
payment of damages, attorneys’ fees or costs to Company should Executive
challenge the waiver of an ADEA or SADL claim or file an ADEA or SADL suit
except as authorized by federal or state law.
     9. Return of Company Property and Proprietary Information.
          (a) Executive further promises, represents and warrants that Executive
has returned or will return to Michael C. Nichols by no later than the
Retirement Date: (1) except as otherwise provided on Exhibit A to the Transition
Agreement all property of Company,

22



--------------------------------------------------------------------------------



 



including, but not limited to, any and all files, records, credit cards, keys,
identification cards/badges, computer access codes, computer programs,
instruction manuals, equipment (including computers) and business plans; (2) any
other property which Executive prepared or helped to prepare in connection with
Executive’s employment with Company; and (3) all documents, including logs or
diaries, all tangible materials, including audio and video tapes, all intangible
materials (including computer files), and any and all copies or duplicates of
any such tangible or intangible materials, including any duplicates, copies, or
transcriptions made of audio or video tapes, whether in handwriting or
typewritten, that are in the possession, custody or control of Executive or his
attorneys, agents, family members, or other representatives, which are alleged
to support in any way any of the claims Executive has released under this
Agreement.
          (b) The foregoing representation shall include all Confidential
Information and Trade Secrets of Company, as these terms are defined in the
Transition Agreement. With respect to such Confidential Information and Trade
Secrets, Executive warrants and represents that he has returned all such
Proprietary Information to the Company on or before the close of business on the
Retirement Date.
          (c) In the alternative, Executive may certify to Michael C. Nichols by
the Retirement Date that all items subject to return under this Section 9 have
been destroyed by Executive.
     10. COBRA. Company will provide Executive with a separate notification
about his rights under COBRA to elect to continue group health insurance
benefits for a specified time as provided under Section 4980B of the Internal
Revenue Code of 1986, as amended (“COBRA”), as well as certain other rights to
continued health plan coverage.
     11. Severability.
     If any provision contained in this Agreement is determined to be void,
illegal or unenforceable, in whole or in part, then the other provisions
contained herein shall remain in full force and effect as if the provision that
was determined to be void, illegal, or unenforceable had not been contained
herein. If the restrictions provided for in this Agreement are deemed
unenforceable as written, the parties expressly authorize the court to revise,
delete, or add to the restrictions contained in this Agreement to the extent
necessary to enforce the intent of the parties and to provide Company’s
goodwill, Confidential Information, and other business interests with effective
protection.
     12. Resolution of Disputes.
     The dispute resolution provisions of Sections 15 and 17 of the Transition
Agreement, which are incorporated by reference as if set forth fully herein,
shall govern any disputes between the parties hereto.
     13. General Provisions.
          (a) This Agreement and the covenants, representations, warranties and
releases contained herein shall inure to the benefit of and be binding upon
Executive and the

23



--------------------------------------------------------------------------------



 



Company and each of their respective successors, heirs, assigns, agents,
affiliates, parents, subsidiaries and representatives.
          (b) Each party acknowledges that no one has made any representation
whatsoever not contained herein concerning the subject matter hereof in order to
induce the execution of this Agreement.
          (c) Except in the event that the Company publicly files this Agreement
or otherwise publicly discloses its terms and conditions, Executive agrees that
the terms and conditions of this Agreement, including the consideration
hereunder shall not be disclosed to anyone and shall remain confidential and not
be disseminated to any person or entity not a party to this Agreement except to
family members, legal counsel, an accountant for purposes of securing tax
advice, the Internal Revenue Service, or state taxing agencies.
          (d) The “Effective Date” of this Agreement shall be the eighth (8th)
day after the execution of the Agreement by Executive.
          (e) This Agreement does not constitute an admission of any liability.
          (f) Neither this Agreement nor any provision hereof may be modified or
waived in any way except by an agreement in writing signed by each of the
parties hereto consenting to such modification or waiver.
          (g) This Agreement shall in all respects be interpreted, enforced and
governed under the internal laws (and not the conflicts of laws and rules) of
Delaware.
          (h) Each of the parties represents and warrants that he or it is
legally viable and competent to enter into this Agreement, is relying on
independent judgment and the advice of legal counsel and has not been
influenced, pressured, or coerced to any extent whatsoever in making this
Agreement by any representations or statements made by any party, and/or any
person or persons representing any party, and that the individuals executing
this Agreement on his or its behalf are authorized to do so.
          (i) This Agreement and the Transition Agreement expressly supersede
the all other prior agreements or other arrangements by and between the Company
and Executive with respect to the compensation and benefits payable by the
Company to Executive, including all of the Company’s payment obligations for
compensation set forth in any employment agreement between the parties, whether
or not in writing, and that such prior agreements or arrangements with respect
to compensation and benefits payable by the Company to Executive shall upon the
Effective Date be null and void and of no force and effect whatsoever.
Notwithstanding the foregoing, the terms and conditions of all benefit plans and
programs maintained by the Company shall remain in full force and effect as to
Executive except as expressly modified by this Agreement and/or the Transition
Agreement. For the avoidance of doubt, the covenants contained in any benefit
plan or program maintained by the Company, including, without limitation, the
SERP, EDCP and any Stock Incentive Plan of the Company, under which Executive
has outstanding stock options or other equity awards (each a, “Stock Incentive
Plan”)

24



--------------------------------------------------------------------------------



 



remain in full effect. In addition, Executive agrees and acknowledges that the
covenants contained in Sections 10-14 of the Transition Agreement remain in full
effect following the execution of this Agreement.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
dates set forth below.
EXECUTIVE ATTESTS THAT HE UNDERSTANDS THAT THIS AGREEMENT INCLUDES A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS.
NOTICE — THIS AGREEMENT CONTAINS A WAIVER OF RIGHTS UNDER THE AGE DISCRIMINATION
IN EMPLOYMENT ACT. EXECUTIVE IS ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING THIS AGREEMENT.
EXECUTED THIS ___DAY OF                      , 2010.
EXECUTIVE:                                                              
Print Name:                                         
Sworn to and subscribed before me this ___day of                      , 2010.
                                                             
Notary Public
EXECUTED THIS ___DAY OF                      , 2010.

        Company: Sysco Corporation
    By:       Its:             

25